 

Exhibit 10.30

 

[tex10-30logo.jpg] 

  

January 19, 2015

 

Eric Lundberg

PO Box 293

New Vernon, NJ 07976

 

Dear Eric,

 

We are pleased to extend to you an offer of employment with TheStreet, Inc. (the
“Company” or “TheStreet”) as described below:

 

1.POSITION: You will serve in a full-time capacity at TheStreet with the title
of Chief Financial Officer. You will perform such duties, functions and
responsibilities as are generally incident to such position, reporting to and
subject to the direction of the President & Chief Executive Officer or his or
her designee.

 

2.TERM: You will commence employment on or January 19, 2016, and your employment
shall continue until terminated by either you or the Company.

 

3.AT WILL STATUS: Your employment with TheStreet is “at will.” This means that
either you or TheStreet may terminate your employment at any time, with or
without notice, and with or without cause. Your status as an “at will” employee
cannot be changed or retracted, either orally or in writing, by any policy or
conduct, unless you receive a document expressly stating that your employment is
no longer at-will, which is signed both by you and the Company’s Chief Executive
Officer.

 

4.COMPENSATION: We will compensate you as an exempt employee with a base salary
at the rate of $11,458.33 semi-monthly, which is $275,000 on an annualized
basis. Payments are made on the 15th and last day of each month (or the
preceding business day if the regular payday falls on a weekend or holiday) and
will be subject to applicable withholding and taxes.

 

5.BONUS: In addition to your base salary, you are eligible to receive a bonus of
up to 40% of the base salary you receive during the calendar year (the “Annual
Bonus”), as determined by the Company in its sole discretion, which
determination may be based on both your individual performance and the
performance of the Company. Bonuses will be calculated quarterly. Target bonuses
for each calendar quarter will be 22.5% of the annual target bonus, with the
remaining 10% of the annual target bonus to be based upon the full year. Any
bonus amount determined by the Company to be payable shall be paid not later
than 30 days following the end of the quarter, with respect to the first, second
and/or third quarter bonus amounts and not later than 60 days following the end
of the year, with respect to the fourth quarter and full year bonus amounts,
provided that you must remain a full-time employee of the Company through the
payment date in order to receive the payment. For 2016, your Annual Bonus will
be guaranteed at a minimum of $110,000 for the calendar year. In the event that
your aggregated quarterly bonuses do not meet the minimum for the calendar year,
the Company will make up the difference payable within 60 days following the end
of the year provided that you must remain a full-time employee of the Company
with no notice by you of your intent to cease such employment through the
payment date in order to receive the payment.

 

14 Wall Street 15th Floor NY, NY 10005 T 212 321 5000 www.thestreet.com

 

 

 

  

6.BENEFITS: You will be eligible to participate in any employment benefits plans
provided by TheStreet, subject to the terms, conditions and eligibility
requirements of any relevant benefits plan documents. At present, these benefits
include, but are not limited to, group medical, dental and vision plans, 100%
company paid coverage under the Company’s comprehensive Life Insurance,
Short-Term and Long-Term Disability Plans subject to applicable waiting periods
and four (4) weeks of paid vacation annually (prorated for any partial year).
You will also have the opportunity to participate in TheStreet’s 401(k) Savings
Plan which currently has an 8% employer match, Flexible Spending Account Plans
and Transit Benefits, subject to the terms, conditions and eligibility
requirements of such plans. TheStreet reserves the right to amend or terminate
any of its benefit programs at any time with or without notice in its sole
discretion.

 

7.EQUITY COMPENSATION: Subject to approval by the Compensation Committee of the
Board of Directors of the Company, as soon as practicable following your start
date, the Company will grant you an option to purchase 650,000 shares of common
stock of the Company (the “Option”). The Option will vest and become exercisable
at the rate of twenty-five percent of the shares subject to the Option on the
first anniversary of the Start Date and 1/36 of the remaining seventy-five
percent of the shares subject to the Option in monthly increments over the next
36 months thereafter on the anniversary of the grant date (or the last day of
the month, if necessary). The per share exercise price for the Option will be
the closing price of TheStreet common stock on the NASDAQ Stock Market on the
grant date. The Option will be a nonqualified and a non-plan grant intended to
constitute an “inducement award” within the meaning, and subject to the
requirements of, the corporate governance rules for the NASDAQ Stock Market.
Details regarding this grant, including any terms and conditions will be set
forth in a separate grant agreement (the “Notice of Grant”).

 

8.POLICIES: As an employee, you will be required to comply fully with the
provisions of the TheStreet’s Insider Trading Compliance Program, Code of
Business Conduct and Ethics, Compliance Manual and other compliance policies and
procedures relevant to your position with the Company (the “Employment
Materials”). Compliance is a condition of employment at TheStreet and you will
be required to sign forms confirming that you will abide by the requirements of
these policies and procedures. These materials, however, will not change your
at-will employment status and are merely meant to provide additional information
relating to your job. As a condition of employment, every individual must also
complete the Employment Eligibility Verification Form I-9 and provide
documentation that establishes their identity and eligibility for employment.
This offer is contingent upon the satisfactory completion of the background
verification process.

 

This letter and the Employment Materials contain all of the terms of your
employment with the TheStreet and supersede any prior understandings or
agreements, whether written or oral, between you and Company.  This letter
agreement may not be amended or modified except by an express written agreement
signed by you and TheStreet’s Vice President of Human Resources (except that no
amendment may change the at will nature of the employment unless in accordance
with Paragraph 3).  The terms of this letter and the resolution of any disputes
hereunder shall be governed by New York law, without reference to principles of
choice of law.

 



14 Wall Street 15th Floor NY, NY 10005 T 212 321 5000 www.thestreet.com



 

 

 

  

We hope that you find the foregoing terms acceptable. We are delighted to have
you join TheStreet and look forward to a mutually beneficial working
relationship. If you have any questions, please do not hesitate to contact me at
212-321-5090.

 

Sincerely,

 

Elisabeth DeMarse

President & Chief Executive Officer

 

ACCEPTED AND AGREED

 

    Eric Lundberg  

 



14 Wall Street 15th Floor NY, NY 10005 T 212 321 5000 www.thestreet.com

 

 

 